Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated March 28, 1980, which affirmed an order of the State Division of Human Rights, dated April 6, 1979, dismissing petitioner^ complaint upon a finding of no probable cause to believe that the New York City Health and Hospitals Corporation had engaged in an unlawful discriminatory practice. Order confirmed and proceeding dismissed, without costs or disbursements. On the record considered as a whole, there exists sufficient evidence to support the State Division of Human Rights finding that there was no probable cause to believe that the New York City Health and Hospitals Corporation had engaged in the unlawful discriminatory practice complained of. Hopkins, J. P., Mangano, O’Connor and Weinstein, JJ., concur.